              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

MARCUS SPANGLER,                              )
AIS # 188712,                                 )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACT. NO. 2:18-cv-849-ECM
                                              )
SGT. CLEMSON, et al.,                         )
                                              )
           Defendants.                        )

                              OPINION and ORDER

        On May 8, 2019, the Magistrate Judge entered a Recommendation (doc. 5)

to which no timely objections have been filed. After an independent review of

the file and upon consideration of the Recommendation, it is

        ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED without prejudice

for Plaintiff’s failure to comply with the orders of this court.

        A separate Final Judgment will be entered.

        Done this 21st day of June, 2019.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
